March 15 2011


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      No. AF 09-0688
                                     ______________

IN RE CHANGES TO THE MONTANA RULES                      )
OF PROFESSIONAL CONDUCT to encourage                    )      ORDER
limited scope representation (LSR) in Montana.          )
                                    _____________


       In September of 2010, the Montana Supreme Court Equal Justice Task Force, the
Montana Supreme Court Commission on Self-Represented Litigants, and the State Bar
Access to Justice Committee petitioned the Court to adopt rule changes in order to encourage
limited scope representation (LSR) by Montana attorneys, as one means of addressing the
unmet legal needs of low- to moderate-income Montanans. For that purpose, changes were
proposed to the Montana Rules of Civil Procedure and the Montana Rules of Professional
Conduct.
       We invited and received written public comment on the proposed rule changes. At
the end of the comment period, we also heard public comment at several public meetings. At
our public meeting on March 1, 2011, we voted to adopt most, but not all, of the changes
proposed to the Montana Rules of Professional Conduct and the Montana Rules of Civil
Procedure.
       IT IS NOW ORDERED:
       Rules 1.2, 4.2, and 4.3 of the Montana Rules of Professional Conduct are amended by
the addition of the language highlighted and underlined below:
       Rule 1.2 -- Scope of Representation and Allocation of Authority Between
       Client and Lawyer

       [existing subsections (a) and (b)]
       (c) A lawyer may limit the scope of the representation if the limitation is
       reasonable under the circumstances and the client gives informed consent in
       writing.
               (1) The client’s informed consent must be confirmed in writing unless:
               (i) the representation of the client consists solely of telephone
       consultation;
              (ii) the representation is provided by a lawyer employed by a nonprofit
      legal services program or participating in a nonprofit court-annexed legal
      services program and the lawyer’s representation consists solely of providing
      information and advice or the preparation of court-approved legal forms; or
              (iii) the court appoints the attorney for a limited purpose that is set
      forth in the appointment order.
              (2) If the client gives informed consent in writing signed by the client,
      there shall be a presumption that:
              (i) the representation is limited to the attorney and the services
      described in the writing; and
              (ii) the attorney does not represent the client generally or in matters
      other than those identified in the writing.
      [existing subsection (d)]


      Rule 4.2 -- Communication with Person Represented by Counsel
      (a) [existing rule]
      (b) An otherwise unrepresented person to whom limited representation is
      being provided or has been provided in accordance with Rule 1.2(c) is
      considered to be unrepresented for purposes of this Rule unless the opposing
      party or lawyer has been provided with a written notice of appearance under
      which, or a written notice of time period during which, he or she is to
      communicate only with the limited representation lawyer as to the subject
      matter within the limited scope of the representation.


      Rule 4.3 -- Dealing with Unrepresented Person
      (a) [existing rule]
      (b) An otherwise unrepresented person to whom limited representation is
      being provided or has been provided in accordance with Rule 1.2(c) is
      considered to be unrepresented for purposes of this Rule unless the opposing
      party or lawyer has been provided with a written notice of appearance under
      which, or a written notice of time period during which, he or she is to
      communicate only with the limited representation lawyer as to the subject
      matter within the limited scope of the representation.

      The above changes to the Montana Rules of Professional Conduct shall be effective
on October 1, 2011.
      This Order shall be published on the Montana Supreme Court website. The Clerk is
directed to provide copies of this Order to the Montana State Law Library, the State Bar of
                                          2
Montana, Court Services Director Beth McLaughlin, Thomson-Reuters, Chair of the State
Bar Ethics Committee Michael Alterowitz, and the Montana Legislative Services Division.
The Clerk is further directed to provide copies of this Order to the Chairs of the Montana
Supreme Court Equal Justice Task Force, the Montana Supreme Court Commission on Self-
Represented Litigants, the State Bar of Montana Access to Justice Committee, and the
Advisory Commission on Rules of Civil and Appellate Procedure.
      DATED this 15th day of March, 2011.


                                                /S/ MIKE McGRATH
                                                /S/ BETH BAKER
                                                /S/ MICHAEL E WHEAT
                                                /S/ JAMES C. NELSON
                                                /S/ BRIAN MORRIS
                                                /S/ PATRICIA COTTER
                                                /S/ JIM RICE




                                         3